Citation Nr: 0838225	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  00-24 331	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for obesity to, include 
as secondary to a service-connected PTSD.

4.  Entitlement to a rating in excess of 60 percent disabling 
for service-connected overactive bladder.

5.  Entitlement to a rating in excess of 40 percent disabling 
for service-connected lumbar spine degenerative disc disease.  

6.  Entitlement to a rating in excess of 10 percent disabling 
for service-connected chronic right knee strain.

7.  Entitlement to a rating in excess of 30 percent disabling 
for service-connected PTSD from initial entitlement prior to 
September 4, 2001.

8.  Entitlement to a rating in excess of 50 percent disabling 
for service-connected PTSD as of September 4, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1975, and from November 1990 to May 1991.  He also 
had service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In March 1997, the RO implemented a January 
1997 Board decision granting service connection for PTSD, and 
assigned a 30 percent rating from initial entitlement said to 
be effective June 1, 1991.  The veteran timely filed a notice 
of disagreement with this rating in March 1997 and timely 
perfected his appeal in November 2000 after receiving a 
statement of the case addressing this issue earlier the same 
month.  Thus, the PTSD claim has been pending since the 
initial grant of service-connection.  

In August 1999, the RO denied the veteran's claim of 
entitlement to service connection for "an eye condition due 
to sand exposure in Gulf War," and denied claims of 
entitlement to increased ratings for service-connected 
chronic right knee strain, evaluated as 10 percent disabling, 
and continued to deny entitlement to a rating in excess of 30 
percent disabling for post-traumatic stress disorder (PTSD), 
which was already in the initial stages of an appeal at the 
time of this decision.  The veteran appealed the portion of 
this decision that denied entitlement to service-connection 
for the eye condition and increased rating for the right knee 
strain.  

In August 2002, the RO granted the veteran's claim of 
entitlement to an increased rating for PTSD to the extent 
that it increased the rating for this disability to 50 
percent.  The RO assigned an effective date of September 4, 
2001 for the 50 percent rating and continued the 30 percent 
rating prior to that date.  The veteran continued to express 
disagreement with the staged ratings assigned for the PTSD.  
Additionally he perfected an appeal of the issue of 
entitlement to an earlier effective date for the 50 percent 
rating from the August 2002 rating action.  However, the 
Board notes that as the issue of entitlement to an increased 
rating for PTSD has actually been appealed since initial 
entitlement, and as further evidence to be obtained could 
potentially warrant a rating in excess of 50 percent 
disabling prior to September 4, 2001, the issue of 
entitlement to an effective date earlier than September 4, 
2001 for a 50 percent rating is subsumed by the issue of 
entitlement to a rating in excess of 30 percent disabling 
from initial entitlement.  The Board has characterized the 
PTSD issue to reflect this staged rating with the effective 
date to be considered as of the date of initial entitlement 
to benefits.  

In a February 2005 decision, the Board denied the issues of 
entitlement to service connection for an eye condition and 
entitlement to increased ratings for a chronic right knee 
condition and for PTSD.  The Board also denied assigning an 
earlier effective date for a 50 percent evaluation for PTSD.  
The veteran appealed this decision to the Court of Appeals 
for Veterans Claims (Court), which in an October 2007 
memorandum decision, vacated the February 2005 Board decision 
and remanded it to address both due process and evidentiary 
deficiencies.

This matter also comes before the Board from a merged appeal 
of issues that are not before the Court at present.  This 
includes an appeal from an April 2006 rating which granted a 
60 percent rating for a bladder condition and a September 
2006 rating which denied a rating in excess of 40 percent 
disabling for a lumbar spine degenerative disc disease 
disorder and denied service connection for hypertension and 
for obesity both as secondary to service-connected PTSD.  

The Board notes that the veteran's representative in a 
November 2007 VA 646 stated that the veteran was scheduled to 
appear at a hearing before a member of the Board either at a 
Travel Board or videoconference hearing.  The Board notes 
that a Travel Board hearing was requested in his substantive 
appeal of November 2000, which perfected an appeal of the 
issues of increased rating for PTSD, for right knee strain 
and service connection for an eye disorder.  He then withdrew 
this request in writing in December 2000.  Since that time, a 
review of all available claims files, including a temporary 
folder obtained from the RO, and a review of his hearing 
status at VACOLS reflects that he neither requested that a 
hearing before a member of the Board be held, nor was such 
held pertaining to any of the issues presently on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the presence of evidentiary and due 
process deficiencies necessitates a remand of all issues 
presently on appeal.  

Initially the Board notes that the claims file contains 
evidence suggesting that the veteran may have filed a claim 
for disability benefits with the Social Security 
Administration (SSA) on or around 2004.  There is of record a 
February 2004 request from the SSA to the VA in which it 
appears to have requested medical records from the VA.  There 
is no indication that an attempt has been made by the VA to 
verify whether such a claim was made by the veteran with the 
SSA and if so, no attempt to obtain any records from the SSA 
has been made.  As such records are potentially pertinent to 
every issue on appeal, an attempt should be made to secure 
such records.  

In regards to the issues currently before the Court, 
specifically the issues of entitlement to service connection 
for a right eye condition, entitlement to a rating in excess 
of 10 percent disabling for a right knee disorder, 
entitlement to a rating in excess of 30 percent disabling for 
PTSD from initial entitlement prior to September 4, 2001 and 
entitlement to a rating in excess of 50 percent disabling for 
PTSD as of September 4, 2001, the Board notes that further 
development is needed to ensure full compliance with the 
Court's October 2007 order which vacated the Board's February 
2005 decision which had denied these issues, and remanded the 
issues for further development and/or more adequate reasons 
and bases.  

In reference to the right eye claim, the veteran maintains 
having an eye condition due to exposure to sand in his eye, 
the Court states that the VA either should furnish a VA 
examination to address the etiology of the veteran's current 
eye condition or else provide more thorough reasons and bases 
in order to continue denial of this claim.  The Court pointed 
out that the Board must discuss the potential applicability 
of the provisions of 38 U.S.C.A. § 1154(b) and consider 
whether the veteran was serving in combat at the time he 
allegedly had gotten sand in his eye.  While the veteran did 
not receive awards or citations clearly showing combat, his 
service personnel records do reflect that he served in an 
imminent danger pay area in Southwest Asia during Operation 
Desert Storm, lending credence to his claims of exposure to 
sand including in his eye.  In light of the Court's 
directive, the Board finds that a VA examination should be 
conducted to provide an etiology opinion as to whether the 
veteran's current eye condition was caused by any incident in 
service, to include getting sand in his eye.  See 38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The Court has held that the 
threshold for getting an examination is rather low.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In regards to the claim for a higher rating for the right 
knee disorder, the Court points out that all parties have 
agreed that a new VA examination should be obtained to comply 
with the requirements of 38 C.F.R. §§ 4.40 and 4.45 and 
address whether pain could significantly limit functional 
ability during flare-ups or repeated use over time and also 
address whether the right knee exhibits weakened movement, 
excess fatigability or incoordination.  See Deluca v. Brown, 
8 Vet App. 202, 206 (1995).  Thus a new examination should be 
scheduled that meets these requirements.  

Furthermore, although the evidence leading up to the February 
2005 Board decision, that was vacated by the Court in October 
2007, showed no evidence of arthritis of the right knee 
associated with the service-connected disorder, if a new VA 
examination were to now show the presence of associated 
arthritis, consideration of the applicability of VAOPGPREC 9-
98 and VAOPGCPREC 9-2004 would be warranted.  According to 
VAOPGPREC 9-98, when radiologic findings of arthritis are 
present, a veteran whose knee disability is evaluated under 
Diagnostic Codes 5257 or 5259 is also entitled either to a 
separate compensable evaluation under Diagnostic Code 5260 or 
5261, if the arthritis results in compensable loss of motion, 
or to a separate compensable evaluation under Diagnostic Code 
5010 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  
VAOPGPREC 9-98 (1998).  It should be pointed out that the VA 
General Counsel held that separate ratings under diagnostic 
code 5260 (limitation of flexion of the leg) and diagnostic 
code 5261 (limitation of extension of the leg) may be 
assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004). VA Fast Letter 04-22 further clarified 
this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 38 
C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

In regards to the PTSD issues rated at 30 percent from 
initial entitlement to September 4, 2001 and 50 percent as of 
that date, the Court found that the reasons and bases were 
inadequate in the Board's February 2005 decision which it 
vacated, and ordered that more adequate reasons and bases for 
denying these claims be provided.  Among the deficiencies the 
Court noted included the Board's failure to properly address 
all symptoms of the veteran's condition that affect the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  As there may be 
outstanding evidence from the SSA that could pertain to such 
analysis, the Board shall defer further consideration of 
these issues until such evidence is received or shown to not 
be available.  Another VA examination should be conducted to 
ascertain the severity of the PTSD to include review of the 
additional evidence to be obtained.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

In regards to the issues that are not before the Court, in 
light of the need to obtain additional evidence, the Board 
finds VA examinations should be obtained to ascertain the 
current level of disability for his service-connected lumbar 
spine and bladder conditions, and VA examinations should also 
be obtained to determine whether the veteran has hypertension 
and a disability manifested by obesity that either is related 
to service or is secondary to his service connected PTSD.  
VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  

In regards to the bladder condition, the Board notes that the 
60 percent rating on appeal is the maximum allowable rating 
for a voiding dysfunction absent any renal dysfunction, and 
the RO in its May 2007 statement of the case is noted to have 
also considered the appropriateness of referring this matter 
for extraschedular consideration under 38 C.F.R. § 3.321.  
Thus an examination addressing the severity of this disorder 
should also address whether this condition results in marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

Furthermore the most recent VA records addressing the claimed 
disorders appear to be from 2006, thus an attempt should be 
made to obtain the records of pertinent treatment for all 
disorders on appeal from 2006 to the present.  A temporary 
file addressing other issues not currently before the Board 
reflects continued treatment at the VA throughout 2008.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating is granted on appeal, 
as outlined by the Court in Dingess, 
supra, (2) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  The notice 
addressing the service-connection claims 
for hypertension and obesity should also 
advise him of the evidence needed for 
establishing service connection as 
secondary to a service-connected 
disability pursuant to Allen, supra.  

(c) The notice regarding both the service 
connection and increased rating issues 
must also (1) inform him of what he needs 
to provide; (2) what information VA has 
or will provide; and (3) request or tell 
the veteran to provide any evidence in 
his possession that pertains to these 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  The AOJ should again contact the 
veteran and ask that he identify all 
sources of treatment for all claimed 
disorders, since 2006, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. § 3.159 
(2008).

4.  Following completion of the above, 
the AOJ should schedule the veteran for 
VA examination(s), by an appropriate 
specialist(s), to determine the nature 
and etiology of the veteran's claimed 
right eye disorder and his hypertension 
and claimed obesity disability.  The 
claims folder must be made available to 
the examiner(s) prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic disability of the right eye 
and/or any hypertension and/or any 
disability manifested by obesity?  If so, 
is it at least as likely as not that any 
current disability of the right eye 
and/or any hypertension and/or disability 
manifested by obesity became manifest or 
if preexisting, became aggravated beyond 
natural progression during any period of 
active service, to include while serving 
in Southwest Asia during Operation Desert 
Storm?  In regards to the right eye 
disorder, is it as likely as not that the 
current eye disorder is due to exposure 
to sand in this eye during his Desert 
Storm service in Southwest Asia?  If a 
current disorder of hypertension and/or 
obesity was not incurred or aggravated in 
service, is it at least as likely as not 
that the veteran's service-connected PTSD 
aggravated or contributed to or 
accelerated his hypertension and/or 
obesity beyond its natural progression?  
If the appellant's service-connected PTSD 
aggravated or contributed to or 
accelerated any pathologic process of 
hypertension and/or disability manifested 
by obesity, the examiner must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of such 
disability.  In answering these 
questions, the examiner(s) must consider 
all service treatment records as well as 
any and all post-service medical records.  
Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  After completion of the above, the 
veteran should be scheduled for VA 
orthopedic and neurological examinations, 
by an appropriate specialist(s), to 
determine the nature and severity of his 
service-connected low back disorder in 
accordance with the latest AMIE worksheet 
for rating such disorders.  All indicated 
tests and studies should be undertaken.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following:

(a) The orthopedic examiner should 
address the severity of the veteran's 
service-connected back disorder by 
recording the range of motion in the 
veteran's low back observed on clinical 
evaluation and should assess whether the 
low back exhibits any disability to 
include limitation of motion, pain, or 
instability.  In addition, the examiner 
should determine whether the veteran's 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(b) The neurological examiner should 
describe the severity of all neurologic 
impairment related to the service-
connected back disability.  The examiner 
should also identify whether or not the 
veteran reported any incapacitating 
episodes associated with his low back 
pain, and if so, the duration of such 
episodes.  An incapacitating episode is a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The neurological examiner should also 
discuss the severity of any associated 
radiculopathy which may be found and 
ascertain whether it more closely 
resembles a mild incomplete paralysis, a 
moderate incomplete paralysis, a 
moderately severe incomplete paralysis or 
a severe incomplete paralysis.  The 
examiner should also describe any other 
neurological manifestations which may be 
present.  The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion.

6.  The veteran should be scheduled for a 
VA urinary disorders examination, by an 
appropriate specialist(s), to determine 
the nature and severity of his service-
connected overactive bladder.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the latest 
AMIE work sheets for rating overactive 
bladder with incontinence, the examiner 
is to provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of his service- 
connected bladder disorder.  The examiner 
should also address whether this 
condition results in marked interference 
with employment or frequent periods of 
hospitalization.  A complete rationale 
for any opinion offered must be provided.

7.  The AOJ should schedule the veteran 
for a VA psychiatric examination, by a 
specialist, to determine the nature, 
extent and etiology of his service-
connected PTSD.  The examiner should 
perform any tests or studies deemed 
necessary for accurate assessments.

The psychiatric examiner is to assess the 
nature and severity of the veteran's 
service-connected PTSD in accordance with 
the latest AMIE worksheet for rating 
mental disorders.  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected PTSD, 
including speech patterns, occurrence of 
panic attacks, impairment of memory, 
abstract thinking and judgment, 
disturbances of mood and ability to 
establish and maintain effective work and 
social relationships.  The examiner 
should provide a current Global 
Assessment of Functioning (GAF) score and 
indicate any occupational and social 
impairment according to the rating 
criteria and GAF.

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

8.  The AOJ should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of his 
service-connected right knee disability 
in accordance with the latest AMIE 
worksheet for rating knee disorders.  The 
claims file should be made available to 
the examiner for review of the pertinent 
evidence in conjunction with the 
examination.  Any further indicated 
special studies should be conducted, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and note 
(1) whether the veteran does or does not 
have recurrent subluxation or lateral 
instability of the right knee, (2) 
whether arthritis of the right knee is 
shown by X-ray and if so, the extent of 
such arthritis (3) the active and passive 
range of motion of the right knee in 
degrees.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
right knee disability.  It is also 
requested that the examiner address the 
following questions.  Does the right knee 
disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  With 
respect to subjective complaints of pain, 
the examiner should comment on whether 
the subjective complaints are supported 
by objective findings, whether any pain 
is visibly manifested upon palpation and 
movement of the knee, and whether there 
are any other objective manifestations 
that would demonstrate disuse or 
functional impairment of the knee due to 
pain attributable to the service-
connected disabilities.  

9.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC), which reflects consideration 
of all additional evidence received and 
all applicable regulations, to include 
38 C.F.R. § 3.304(d) (2008) when 
considering the service connection claim 
for the eye and 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995) 
when considering the secondary service-
connected claims.  In regards to the 
increased rating claim for the overactive 
bladder, the SSOC should discuss the 
potential applicability of 38 C.F.R. 
§ 3.321.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim(s). 38 C.F.R. § 3.655 
(2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



